Title: From Thomas Jefferson to Joshua Dodge, 11 June 1822
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas

Messrs Dodge and OxnardMonticello
 June 11. 1822.My last to you was of the 19th of April of the last year. since that I have recieved yours of Sep. 24 and Oct. 1. 21.  the articles by the brig Union were also recieved in good order and of approved qualities. I now make my annual request for the articles noted at the end of this letter, to meet which I remit with this letter to my friend mr John Vaughan of Philadelphia the sum of 180.D. which I am in hopes he will invest and forward to you in a bill of mr Girard’s on Paris as usual. this, according to former prices, with the little balance in your hands, I suppose sufficient for the articles, and little balances either way may be settled in the next annual call. I wish you may recieve it in time to ship the articles in all September which is of importance towards their escaping the summer heats and winter storms & cold. if you will be so kind on reciept of the remittence to drop me a line, it will the sooner relieve suspence as to it’s safe conveyance. I will thank you for information also of the price of the best brandies of your port. I salute you with great esteem and respect.Th: Jefferson100.bottlesof Ledanon.240.dovin rouge de Bergasse.125doMuscat de Rivesalte.100.dovin blanc de Limoux.36.dovirgin oil of Aix75lbmaccaroni.6.double bottles Anchovies.P.S. July 1. the inclosed letter to mr Appleton our Consul at Leghorn, being important, I have thought I could not adopt a safer conveyance than by asking permission to pass it in this my duplicate thro your hands. what it will cost you in postage you will place of course to my account.July 2. after I had sent my duplicate of June. 11. with a P.S. of yesterday to the Post office, I recieved a letter of June 24. from mr Vaughan informing me he had that day remitted you by duplicates mr Girard’s bill for 960. franks: that my original to you  which I sent to him was mislaid and praying me to send him 2 copies of it, which I now do.